DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.  Claims 1, 7, 12, and 16 have been amended.

Response to Arguments
Applicant's arguments filed on 3/26/2021 regarding the rejections of the claims under 35 U.S.C. 102 have been fully considered but they are not persuasive.  

Claim Rejections - 35 U.S.C. §102.
Regarding claim 1, Applicant argued " In particular, LTE discloses that the new eNB locates the old eNB using the Resume ID and retrieves the UE context by means of the X2-AP Retrieve UE Context procedure. (step 2, Figure 7.3a. 3-3). LTE discloses that the old eNB responds with the UE context associated with the Resume ID. In contrast, amended claim 1 refers to assigning, by the first base station, at least one address to the data that need to be transmitted by the second base station. LTE does not disclose assigning, by the first base station, at least one address to the data that need to be transmitted by the second base station; and sending, by the first base station, a second message to the second base station, wherein the second message carries the at least one address, and the at least one address is used by the first base station to identify the data of the second base station, as recited in amended claim 1” (Pages 8-9 of Reply).
Prior Office action at Page 4).  In Applicant’s published application, para. 0007 states “when the first base station and the second base station transmit data to each other, a base station at a transmit end does not know how to identify the to-be-transmitted data”; para. 0013 states “the address quantity is a quantity of identifiers”; and para. 0014 states “the identifier of the first transmission granularity is used to identify the data that corresponds to the identifier of the first transmission granularity and that needs to be sent by the second base station to the first base station”, which shows that the address is just an identifier for the data. Given the broadest reasonable interpretation of address, the Resume ID would read on address and thus would read on Applicant’s claim language. Therefore, LTE teaches Applicant’s argued claim limitations.
Applicant’s arguments are unpersuasive and, therefore, the rejections of the independent claims are hereby maintained as well as the dependent claims depending from the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NPL Publication LTE, “3GPP TS 36.300 version 14.2.0 Release 14”.
Regarding claims 1 and 12, LTE teaches a data transmission method/first base station (Pages 84-85), the method comprising:
a communications unit and a processor coupled to the communication unit that is configured to (Pages 84-85; the New eNB and Old eNB would have communication units and processors):
receiving, by a first base station, a first message sent by a second base station, wherein the first message is used to indicate that the second base station needs to transmit data; assigning, by the first base station, at least one address to the data that need to be transmitted by the second base station (Fig. 7.3a.3-3; Pages 84-85; At some later point in time (e.g. when the UE is being paged or when new data arrives in the uplink buffer) the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token. The authentication token is calculated in the same way as the short MAC-I used in RRC connection re-establishment and allows the eNB to verify the UE identity; The new eNB locates the old eNB using the Resume ID and retrieves the UE context by means of the X2-AP Retrieve UE Context procedure; i.e. Old eNB is the first base station and New eNB is the second base station and the New eNB sends the Old eNB a Retrieve UE Context Request message where the Resume ID reads on the at least one address), and 
sending, by the first base station, a second message to the second base station, wherein the second message carries the at least one address, and the at least one address is used by the first base station to identify the data of the second base station (Fig. 7.3a.3-3; Pages 83-85; The UE resumes all SRBs and DRBs and re-establishes the AS security; The new eNB locates the old eNB using the Resume ID and retrieves the UE context by means of the X2-AP Retrieve UE Context procedure; RRC connection resume procedure is used at transition from RRC_IDLE to RRC_CONNECTED where previously stored information in the UE as well as in the eNB is utilised to resume the RRC connection. In the message to resume, the UE provides a Resume ID to be used by the eNB to access the stored information required to resume the RRC connection; 	At suspend-resume, security is continued. Re-keying is not supported in RRC connection resume procedure. The short MAC-I is reused as the authentication token at RRC connection reestablishment procedure and RRC connection resume procedure by the UE. The eNB provides the NCC in the RRCConnectionResume message as well; i.e. Old eNB sends the New eNB a Retrieve UE Context Response message which includes the UE context information which includes the SRBs and DRBs along with the Resume ID to keep track of which UE is resuming and the short MAC-I where the Resume ID reads on the at least one address).
Regarding claims 2 and 8, LTE teaches the limitations of the previous claims.  LTE further teaches wherein the first message carries an address quantity, and a quantity of the at least one address in the second message is the same as the address quantity in the first message. (Fig. 7.3a.3-3; Pages 83-85; The UE resumes all SRBs and DRBs and re-establishes the AS security; The new eNB locates the old eNB using the Resume ID and retrieves the UE context by means of the X2-AP Retrieve UE Context procedure; RRC connection resume procedure is used at transition from RRC_IDLE to RRC_CONNECTED where previously stored information in the UE as well as in the eNB is utilised to resume the RRC connection. In the message to resume, the UE provides a Resume ID to be used by the eNB to access the stored information required to resume the RRC connection; 	i.e. the Resume ID, short MAC-I, DRBs, SRBs would be the same in each message).
Regarding claims 3 and 13, LTE teaches the limitations of the previous claims.  LTE further teaches wherein the first message carries at least one identifier of a first transmission granularity, and a mapping relationship between the identifier of the first transmission granularity and an identifier of a second transmission granularity; and the identifier of the first transmission granularity is used to identify the data that corresponds to the identifier of the first transmission granularity and that needs to be sent by the second base station to the first base station; and wherein before the sending, by the first Fig. 7.3a.3-3; Pages 41, 83-85; DeNB also embeds and provides the S-GW/P-GW-like functions needed for the RN operation. This includes creating a session for the RN and managing EPS bearers for the RN, as well as terminating the S11 interface towards the MME serving the RN; RN and DeNB also perform mapping of signalling and data packets onto EPS bearers that are setup for the RN. The mapping is based on existing QoS mechanisms defined for the UE and the P-GW; S1 and X2 user plane packets are mapped to radio bearers over the Un interface. The mapping can be based on the QCI associated with the UE EPS bearers. UE EPS bearer with similar QoS can be mapped to the same Un radio bearer; i.e. the packets are mapped to radio bearers which are mapped based on QoS).
Regarding claims 4 and 14, Park teaches the limitations of the previous claims.  Park further teaches wherein the first message carries at least one identifier of a second transmission granularity, and the identifier of the second transmission granularity is used to identify the data that corresponds to the identifier of the second transmission Fig. 7.3a.3-3; Pages 41, 83-85; DeNB also embeds and provides the S-GW/P-GW-like functions needed for the RN operation. This includes creating a session for the RN and managing EPS bearers for the RN, as well as terminating the S11 interface towards the MME serving the RN; RN and DeNB also perform mapping of signalling and data packets onto EPS bearers that are setup for the RN. The mapping is based on existing QoS mechanisms defined for the UE and the P-GW; S1 and X2 user plane packets are mapped to radio bearers over the Un interface. The mapping can be based on the QCI associated with the UE EPS bearers. UE EPS bearer with similar QoS can be mapped to the same Un radio bearer; i.e. the packets are mapped to radio bearers which are mapped based on QoS).
Regarding claims 5 and 15, Park teaches the limitations of the previous claims.  Park further teaches wherein the method further comprises: receiving, by the first base station, a third message sent by the second base station, wherein the third message carries an identifier that is of a second transmission granularity and that corresponds to each of the at least one address  (Fig. 7.3a.3-3; Pages 84-86; After the S1-AP Path Switch procedure the new eNB triggers release of the UE context at the old eNB by means of the X2-AP UE Context Release procedure; i.e. the context and the associated bearers would be sent to be released).
Regarding claims 6, Park teaches the limitations of the previous claims.  Park further teaches wherein the first transmission granularity or the second transmission granularity comprises any one of the following: a quality of service QoS flow, a protocol data unit PDU session, and a data radio bearer DRB (Fig. 7.3a.3-3; Pages 41, 83-85; DeNB also embeds and provides the S-GW/P-GW-like functions needed for the RN operation. This includes creating a session for the RN and managing EPS bearers for the RN, as well as terminating the S11 interface towards the MME serving the RN; RN and DeNB also perform mapping of signalling and data packets onto EPS bearers that are setup for the RN. The mapping is based on existing QoS mechanisms defined for the UE and the P-GW; S1 and X2 user plane packets are mapped to radio bearers over the Un interface. The mapping can be based on the QCI associated with the UE EPS bearers. UE EPS bearer with similar QoS can be mapped to the same Un radio bearer; i.e. the packets are mapped to radio bearers which are mapped based on QoS).
Regarding claims 7 and 16, LTE teaches a data transmission method/first base station (Pages 84-85), the method comprising:
a communications unit; and a processor coupled to the communications unit that is configured to (Pages 84-85; the New eNB and Old eNB would have communication units and processors):
Fig. 7.3a.3-3; Pages 84-85; At some later point in time (e.g. when the UE is being paged or when new data arrives in the uplink buffer) the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token. The authentication token is calculated in the same way as the short MAC-I used in RRC connection re-establishment and allows the eNB to verify the UE identity; The new eNB locates the old eNB using the Resume ID and retrieves the UE context by means of the X2-AP Retrieve UE Context procedure; i.e. Old eNB is the first base station and New eNB is the second base station and the New eNB sends the Old eNB a Retrieve UE Context Request message where the Resume ID reads on the at least one address), and 
receiving a second message sent by the first base station, wherein the second message carries at least one address that has been assigned by the first base station to the data that need to be transmitted by the second base station, and the at least one address is used by the first base station to identify the data of the second base station (Fig. 7.3a.3-3; Pages 83-85; The UE resumes all SRBs and DRBs and re-establishes the AS security; The new eNB locates the old eNB using the Resume ID and retrieves the UE context by means of the X2-AP Retrieve UE Context procedure; RRC connection resume procedure is used at transition from RRC_IDLE to RRC_CONNECTED where previously stored information in the UE as well as in the eNB is utilised to resume the RRC connection. In the message to resume, the UE provides a Resume ID to be used by the eNB to access the stored information required to resume the RRC connection; At suspend-resume, security is continued. Re-keying is not supported in RRC connection resume procedure. The short MAC-I is reused as the authentication token at RRC connection reestablishment procedure and RRC connection resume procedure by the UE. The eNB provides the NCC in the RRCConnectionResume message as well; i.e. Old eNB sends the New eNB a Retrieve UE Context Response message which includes the UE context information which includes the SRBs and DRBs along with the Resume ID to keep track of which UE is resuming and the short MAC-I where the Resume ID reads on the at least one address).
Regarding claims 9, Park teaches the limitations of the previous claims.  Park further teaches herein the first message carries at least one identifier of a first transmission granularity, and a mapping relationship between the identifier of the first transmission granularity and an identifier of a second transmission granularity; and the identifier of the first transmission granularity is used to identify the data that corresponds to the identifier of the first transmission granularity and that needs to be sent by the second base station to the first base station; and wherein the second message further carries the identifier that is of the second transmission granularity and that corresponds to each of the at least one address, and a quantity of the at least one address in the second message is the same as a quantity of the at least one identifier of the first transmission granularity in the first message, wherein the at least one identifier of the second transmission granularity is determined based on the at least one identifier of the first transmission granularity and the mapping relationship between the identifier of the Fig. 7.3a.3-3; Pages 41, 83-85; DeNB also embeds and provides the S-GW/P-GW-like functions needed for the RN operation. This includes creating a session for the RN and managing EPS bearers for the RN, as well as terminating the S11 interface towards the MME serving the RN; RN and DeNB also perform mapping of signalling and data packets onto EPS bearers that are setup for the RN. The mapping is based on existing QoS mechanisms defined for the UE and the P-GW; S1 and X2 user plane packets are mapped to radio bearers over the Un interface. The mapping can be based on the QCI associated with the UE EPS bearers. UE EPS bearer with similar QoS can be mapped to the same Un radio bearer; i.e. the packets are mapped to radio bearers which are mapped based on QoS).
Regarding claims 10, Park teaches the limitations of the previous claims.  Park further teaches wherein the first message carries at least one identifier of a first transmission granularity, and a mapping relationship between the identifier of the first transmission granularity and an identifier of a second transmission granularity; and the identifier of the first transmission granularity is used to identify the data that corresponds to the identifier of the first transmission granularity and that needs to be sent by the second base station to the first base station; and wherein the second message carries the identifier that is of the second transmission granularity and that corresponds to each of the at least one address, and a quantity of the at least one address in the second message is the same as a quantity of the at least one identifier of the second transmission granularity in the first message (Fig. 7.3a.3-3; Pages 41, 83-85; DeNB also embeds and provides the S-GW/P-GW-like functions needed for the RN operation. This includes creating a session for the RN and managing EPS bearers for the RN, as well as terminating the S11 interface towards the MME serving the RN; RN and DeNB also perform mapping of signalling and data packets onto EPS bearers that are setup for the RN. The mapping is based on existing QoS mechanisms defined for the UE and the P-GW; S1 and X2 user plane packets are mapped to radio bearers over the Un interface. The mapping can be based on the QCI associated with the UE EPS bearers. UE EPS bearer with similar QoS can be mapped to the same Un radio bearer; i.e. the packets are mapped to radio bearers which are mapped based on QoS).
Regarding claims 11 and 17, Park teaches the limitations of the previous claims.  Park further teaches wherein the second base station has data that corresponds to the at least one identifier of the second transmission granularity and that needs to be transmitted to the first base station, and wherein the method further comprises: assigning, by the second base station, the corresponding identifier of the second transmission granularity to each of the at least one address, wherein different addresses correspond to different identifiers of the second transmission granularity; and sending, by the second base station, a third message to the first base station, wherein the third message carries the identifier that is of the second transmission granularity and that corresponds to each of the at least one address (Fig. 7.3a.3-3; Pages 41, 83-85; DeNB also embeds and provides the S-GW/P-GW-like functions needed for the RN operation. This includes creating a session for the RN and managing EPS bearers for the RN, as well as terminating the S11 interface towards the MME serving the RN; RN and DeNB also perform mapping of signalling and data packets onto EPS bearers that are setup for the RN. The mapping is based on existing QoS mechanisms defined for the UE and the P-GW; S1 and X2 user plane packets are mapped to radio bearers over the Un interface. The mapping can be based on the QCI associated with the UE EPS bearers. UE EPS bearer with similar QoS can be mapped to the same Un radio bearer; i.e. the packets are mapped to radio bearers which are mapped based on QoS).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474